Exhibit 10.17

AMENDMENT NUMBER FOUR

TO CREDIT AGREEMENT AND WAIVER

THIS AMENDMENT NUMBER FOUR TO CREDIT AGREEMENT AND WAIVER (this “Amendment”),
dated as of January 28, 2010, is entered into by and between JMP GROUP LLC, a
Delaware limited liability company (“Borrower”) and CITY NATIONAL BANK, a
national banking association (“Lender”) in light of the following:

WITNESSETH

WHEREAS, Borrower and Lender are party to that certain Credit Agreement, dated
as of August 3, 2006 (as so amended and as otherwise amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, Borrower has requested that Lender amend the Credit Agreement as set
forth herein;

WHEREAS, Borrower has requested that Lender waive the Event of Default that has
occurred and is continuing under Section 7.1 of the Credit Agreement due to
Borrower’s failure to comply with Section 5.7 of the Credit Agreement requiring
Borrower to deliver to Lender joinders to the Guaranty, Intercompany
Subordination Agreement, Security Agreement and Stock Pledge Agreement, together
with other documents related thereto and more particularly described in
Section 5.7 (collectively, the “Additional Subsidiary Documents”), for JMP
Credit Corporation, a Delaware corporation, JMP Capital LLC, a Delaware limited
liability company, Cratos Capital Partners, LLC, a Delaware limited liability
company, Cratos Capital Management, LLC, a Delaware limited liability company,
Cratos CDO Management, LLC, a Delaware limited liability company, Cratos CLO I
Holdings, LLC, a Delaware limited liability company (collectively referred to
herein as the “New Domestic Subsidiaries”), and Cratos CLO I Ltd., an ordinary
resident company incorporated under the laws of the Cayman Islands (the “New
Foreign Subsidiary” and, together with the New Domestic Subsidiaries, the “New
Subsidiaries”), within the time frame specified for in Section 5.7 (the
“Designated Event of Default”);

WHEREAS, Lender has agreed to waive the provisions of Section 5.7 and the
related delivery of the Additional Subsidiary Documents by the New Subsidiaries;
and

WHEREAS, subject to the terms and conditions set forth herein, Lender is willing
to provide the amendment as set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. DEFINITIONS. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Credit Agreement, as amended
hereby.

 

1



--------------------------------------------------------------------------------

2. AMENDMENTS TO CREDIT AGREEMENT.

(a) Section 1.1 of the Credit Agreement is hereby amended by adding the
following definitions therein in proper alphabetical order:

““JMPCC” means JMP Credit Corporation, a Delaware corporation.”

““JMPG” means JMP Group, Inc., a Delaware corporation.”

(b) Section 6.1 of the Credit Agreement is hereby amended by (i) deleting the
text “and” immediately following clause (I), (ii) deleting the text “.”
immediately following clause (m) and replacing such text with “; and”, and
(iii) adding the following new clause (n) immediately following clause (m):

“(n) Debt incurred by JMPCC and payable to JMPG, in an aggregate principal
amount of $10,000,000.”

(b) Section 4.2 of the Disclosure Statement is amended to include the
information set forth on Exhibit A attached hereto.

3. WAIVER. Subject to the satisfaction of the conditions set forth in Section 5
hereof, Lender hereby waives (i) the Designated Event of Default and (ii) the
obligation of any Obligor to deliver (solely with respect to the New
Subsidiaries) or to cause the New Subsidiaries to deliver the Additional
Subsidiary Documents. Except as expressly set forth herein, this Amendment shall
not, by implication or otherwise, limit, impair, constitute a waiver of, or
otherwise affect the rights and remedies of Lender under the Credit Agreement
and the other Loan Documents, and shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement and the other Loan Documents, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect. The waiver herein is limited to the specifics hereof, shall not apply
with respect to any Default or Event of Default other than the Designated Event
of Default, or any other facts or occurrences other than those on which the same
are based, shall not excuse future non-compliance with the Credit Agreement or
the other Loan Documents, and, except as expressly set forth herein, shall not
operate as a waiver or an amendment of any right, power, or remedy of Lender,
nor as a consent to or waiver of any further or other matter, under the Loan
Documents. Nothing herein shall be deemed to entitle Borrower to a consent to,
or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.

4. REPRESENTATIONS AND WARRANTIES. Borrower hereby represents and warrants to
Lender as follows:

(a) Borrower has the requisite power and authority to execute and deliver this
Amendment and the authority to perform its obligations hereunder and under the
Loan Documents to which it is a party. The execution, delivery, and performance
of this Amendment and the performance by Borrower of each Loan Document to which
it is a party (i) have been duly approved by all necessary action and no other
proceedings are necessary to consummate such transactions; and (ii) are not in
contravention of (A) any law, rule, or regulation, or any order, judgment,
decree, writ, injunction, or award of any arbitrator, court or governmental

 

2



--------------------------------------------------------------------------------

authority binding on it, (B) the terms of its organizational documents, or
(C) any provision of any contract or undertaking to which it is a party or by
which any of its properties may be bound or affected;

(b) This Amendment has been duly executed and delivered by Borrower. This
Amendment will, upon its effectiveness in accordance with the terms hereof, and
each Loan Document to which Borrower is a party is the legal, valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
terms, and is in full force and effect except as such validity and
enforceability is limited by the laws of insolvency and bankruptcy, laws
affecting creditors’ rights and principles of equity applicable hereto;

(c) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remains in force by any Governmental
Authority against Borrower;

(d) Borrower does not have any actual or potential claim or cause of action
against Lender for any actions or events occurring on or before the date hereof,
and Borrower hereby waives and releases any right to assert same;

(e) No Default or Event of Default has occurred and is continuing on the date
hereof or as of the date of the effectiveness of this Amendment after giving
effect to this Amendment; and

(f) The representations and warranties in the Credit Agreement and the other
Loan Documents are true and correct in all respects on and as of the date
hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date).

5. CONDITIONS PRECEDENT TO THIS AMENDMENT The satisfaction of each of the
following shall constitute conditions precedent to the effectiveness of this
Amendment and each and every provision hereof:

(a) Lender shall have received this Amendment, duly executed by Borrower, and
the same shall be in full force and effect;

(b) Lender shall have received a reaffirmation and consent substantially in the
form attached hereto as Exhibit B, duly executed and delivered by each
Subsidiary of Borrower that is listed on the signature pages thereof.

(c) The representations and warranties in the Credit Agreement and the other
Loan Documents shall be true and correct in all respects on and as of the date
hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date);

(d) No Default or Event of Default shall have occurred and be continuing as of
the date of the effectiveness of this Amendment after giving effect to this
Amendment; and

 

3



--------------------------------------------------------------------------------

(e) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against Borrower.

6. CONSTRUCTION. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED IN THE STATE OF CALIFORNIA.

7. ENTIRE AMENDMENT; EFFECT OF AMENDMENT. This Amendment, and terms and
provisions hereof, constitute the entire agreement among the parties pertaining
to the subject matter hereof and supersedes any and all prior or contemporaneous
amendments relating to the subject matter hereof. Except for the amendments to
the Credit Agreement expressly set forth in Section 2, hereof, the Credit
Agreement and other Loan Documents shall remain unchanged and in full force and
effect. Except as expressly set forth herein, the execution, delivery, and
performance of this Amendment shall not operate as a waiver of or as an
amendment of any right, power, or remedy of the Lenders as in effect prior to
the date hereof. The amendments set forth herein are limited to the specifics
hereof, shall not apply with respect to any facts or occurrences (or any
Subsidiary other than the New Subsidiaries) other than those on which the same
are based, shall not excuse future non-compliance with the Credit Agreement, and
shall not operate as a consent to any further or other matter, under the Loan
Documents. To the extent any terms or provisions of this Amendment conflict with
those of the Credit Agreement or other Loan Documents, the terms and provisions
of this Amendment shall control. This Amendment is a Loan Document.

8. COUNTERPARTS; TELEFACSIMILE EXECUTION. This Amendment may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument and any of the parties hereto may execute this Amendment by
signing any such counterpart. Delivery of an executed counterpart of this
Amendment by telefacsimile shall be equally as effective as delivery of an
original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by telefacsimile also shall deliver an
original executed counterpart of this Amendment, but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Amendment.

 

9. MISCELLANEOUS

(a) Upon the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words of like
import referring to the Credit Agreement shall mean and refer to the Credit
Agreement as amended by this Amendment.

(b) Upon the effectiveness of this Amendment, each reference in the Loan
Documents to the “Credit Agreement”, “thereunder”, “therein”, “thereof” or words
of like import referring to the Credit Agreement shall mean and refer to the
Credit Agreement as amended by this Amendment.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered as of the date first written above.

 

BORROWER:

 

JMP GROUP LLC,

a Delaware limited liability company

  By:  

/s/ Joseph A. Jolson

  Title:   Chief Executive Officer

[SIGNATURE PAGE TO AMENDMENT NUMBER FOUR TO CREDIT AGREEMENT AND WAIVER]



--------------------------------------------------------------------------------

LENDER:  

CITY NATIONAL BANK,

a national banking corporation

    By:   /s/ Aaron Cohen   Title:   Senior Vice President

[SIGNATURE PAGE TO AMENDMENT NUMBER FOUR TO CREDIT AGREEMENT AND WAIVER]



--------------------------------------------------------------------------------

EXHIBIT A

Section 4.2 to Disclosure Statement

Additional disclosure regarding new Subsidiaries:

 

Shareholder/Member

  

Borrower/Subsidiary

  

Interest Owned

Harvest Capital Strategies LLC

   JMP Capital LLC    100% of Membership Interests

JMP Capital LLC

   JMP Credit Corporation    400,000 shares of Common stock

Bryan B. Hamm *

   JMP Credit Corporation    5,500 shares of Common stock

Craig Kitchin *

   JMP Credit Corporation    4,250 shares of Common stock

Frederick C. Passenant *

   JMP Credit Corporation    4,250 shares of Common stock

Ronald J. Banks *

   JMP Credit Corporation    2,750 shares of Common stock

Renee D. Lefebvre *

   JMP Credit Corporation    2,750 shares of Common stock

Jeremy P. Phipps *

   JMP Credit Corporation    2,500 shares of Common stock

Christopher R. Bellamy *

   JMP Credit Corporation    1,500 shares of Common stock

Shawn S. O’Leary *

   JMP Credit Corporation    750 shares of Common stock

April C. Lowry *

   JMP Credit Corporation    250 shares of Common stock

Andrew Dan Welch *

   JMP Credit Corporation    250 shares of Common stock

Eric Rader *

   JMP Credit Corporation    250 shares of Common stock

William H. Cook

   JMP Credit Corporation    5,000 shares of Common stock

JMP Credit Corporation

   Cratos Capital Partners, LLC    100% of Membership Interests

Cratos Capital Partners, LLC

   Cratos Capital Management, LLC    100% of Membership Interests

Harvest Capital Strategies LLC

   JMP Asset Management LLC    100% of Membership Interests

Cratos Capital Partners, LLC

   Cratos CDO Management, LLC    100% of Membership Interests

Cratos Capital Partners, LLC

   Cratos CLO I Holdings, LLC    100% of Membership Interests

Cratos CLO I Holdings, LLC

   Cratos CLO I Ltd.    100% Equity Interests

 

* Shareholder also holds warrants to purchase common stock of JMP Credit
Corporation.



--------------------------------------------------------------------------------

EXHIBIT B

REAFFIRMATION AND CONSENT

All capitalized terms used herein but not otherwise defined herein shall have
the meanings ascribed to them in (a) that certain Credit Agreement entered into
between JMP GROUP LLC, a Delaware limited liability company (“Borrower”), and
CITY NATIONAL BANK, a national banking association (“Lender”), dated as of
August 3, 2006 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), and (b) that certain Amendment Number
Four to Credit Agreement, dated as of January 28, 2010 (the “Amendment”) by and
among Borrower and Lender. The undersigned hereby (a) represents and warrants to
Lender that the execution, delivery, and performance of this Reaffirmation and
Consent are within its powers, have been duly authorized by all necessary
action, and are not in contravention of any law, rule, or regulation, or any
order, judgment, decree, writ, injunction, or award of any arbitrator, court, or
governmental authority, or of the terms of its charter or bylaws, or of any
contract or undertaking to which it is a party or by which any of its properties
may be bound or affected; (b) consents to the transactions contemplated by the
Amendment and by each amendment to any Loan Document executed on or before the
date hereof; (c) acknowledges and reaffirms its obligations owing to Lender
under any Loan Documents to which it is a party; and (d) agrees that each of the
Loan Documents to which it is a party is and shall remain in full force and
effect. Although each of the undersigned has been informed of the matters set
forth herein and has acknowledged and agreed to same, each understands that
Lender has no obligation to inform it of such matters in the future or to seek
its acknowledgment or agreement to future amendments, and nothing herein shall
create such a duty. Delivery of an executed counterpart of this Reaffirmation
and Consent by telefacsimile or electronic mail shall be equally as effective as
delivery of an original executed counterpart of this Reaffirmation and Consent.
Any party delivering an executed counterpart of this Reaffirmation and Consent
by telefacsimile or electronic mail also shall deliver an original executed
counterpart of this Reaffirmation and Consent but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Reaffirmation and Consent. This Reaffirmation and Consent
shall be governed by the laws of the State of California.

[Signature page to follow.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have each caused this Reaffirmation and
Consent to be executed as of the date of the Amendment.

 

HARVEST CAPITAL STRATEGIES LLC,

a Delaware limited liability company

By:  

/s/    Joseph A. Jolson

Title:   Chief Executive Officer

[SIGNATURE PAGE TO REAFFIRMATION AND CONSENT

TO AMENDMENT NUMBER FOUR TO CREDIT AGREEMENT AND WAIVER]